146 Ga. App. 762 (1978)
247 S.E.2d 579
MADRAY
v.
DEPARTMENT OF HUMAN RESOURCES.
56065.
Court of Appeals of Georgia.
Submitted June 29, 1978.
Decided July 14, 1978.
Albert E. Butler, for appellant.
H. R. Thompson, District Attorney, Charles W. Cook, Assistant District Attorney, Arthur K. Bolton, Attorney General, Carol Atha Cosgrove, Assistant Attorney General, for appellee.
SMITH, Judge.
The appellant, whose parental rights in her minor child were terminated by order of the juvenile court, appeals the order, contending only that the evidence did not warrant termination. Though we will not report the particulars here, a fair summary of the evidence is that it showed: the child was unclean, sickly, and severely *763 under-developed mentally and emotionally; the mother was in need of psychiatric care; she was careless with respect to the child's safety; she was uncooperative with social case-workers, and even threatened one with a rifle; and she had been arrested for voluntary manslaughter after the death of her newborn second child, a death which occurred under the most abhorrently neglectful circumstances. This court has taken a stern view of parental rights terminations, sustaining them only where there has been evidence of "profoundly detrimental and egregious parental conduct" underlying the statutorily mandated determination of deprivation and probable continued deprivation. R. C. N. v. State of Ga., 141 Ga. App. 490, 492 (233 SE2d 866) (1977); Leyva v. Brooks, 145 Ga. App. 619, 623-625 (1978); Code §§ 24A-3201 and 24A-401(h). There can be no doubt here that the evidence amply fulfills that standard.
Judgment affirmed. Deen, P. J., and Banke, J., concur.